Citation Nr: 0945513	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-36 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for folliculitis, to 
include as secondary to herbicide exposure.

4.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and October 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

The Veteran perfected his appeal in November 2005.  At that 
time he indicated that he wanted to have a Board hearing.  
The Veteran's representative submitted statements in December 
2006 and January 2007, wherein it was stated that the Veteran 
did not want to have a Board hearing.  Accordingly, the 
Veteran's request for a Board hearing is considered to be 
withdrawn and the Board will conduct its appellate review 
based on the evidence of record.

The issue of entitlement to service connection for 
folliculitis is addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  The Veteran likely has PTSD that is related to his 
military service.

2.  The Veteran does not have a current left knee disorder.

3.  The Veteran's bilateral hearing loss is manifested by 
level I hearing in the right ear and level I hearing in the 
left ear during the pendency of his appeal.  


CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2009).

2.  A left knee disorder was not incurred in, or aggravated 
by, active military service; nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2009).

3.  A compensable evaluation for service-connected bilateral 
hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty from December 1965 to 
September 1967.  This included service in the Republic of 
Vietnam from August 1966 to September 1967.  The Veteran's 
military awards for that service are discussed in detail 
below.  

The Veteran's service treatment records (STRs) include 
induction physical examinations dated in September 1964 and 
December 1965, a separation physical examination from 
September 1967, and an enlistment physical examination for 
the Army National Guard dated in January 1987.  None of the 
physical examination reports, or accompanying Reports of 
Medical History, notes any psychiatric or left knee problems 
during his active service.  The National Guard physical 
examination noted that the Veteran had had surgery on his 
left knee, for removal of cartilage, in 1970.  No 
difficulties were reported by the Veteran and none was found 
on examination.  

The military treatment records also failed to provide any 
evidence of treatment for any psychiatric-related complaints 
or problems with the left knee during active service.

The Veteran's initial claim for VA disability compensation 
benefits was received on December 31, 2003.  The Veteran 
sought service connection for the disabilities listed on 
appeal. 

The Veteran was afforded a VA PTSD examination in April 2004.  
The examiner reported that he had reviewed the claims folder 
as part of his examination.  The examiner noted a prior 
history of marital counseling and alcohol dependence from St. 
Joseph Hospital in 1985.  He also noted that the Veteran was 
prescribed psychotropic medication by a family physician for 
approximately three years for mood control.  The examiner 
noted the Veteran's military service in Vietnam.  The 
examiner stated that the Veteran appeared to have been 
exposed to a "moderate" degree of stress.  The examiner 
referenced only the military awards listed on the Veteran's 
DD 214 which included combat awards.  The examiner provided 
Axis I diagnoses of depressive disorder, not otherwise 
specified (NOS), and alcohol dependence, in remission.  The 
examiner added that, overall, the Veteran was not seen as 
suffering from PTSD.  He said the Veteran reported stressors 
that met PTSD stressor criteria; however, the Veteran did not 
report any psychiatric symptoms that met the Fourth Edition 
of the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) criteria for 
PTSD symptoms.  

The Veteran was afforded a VA audiology examination in April 
2004.  The examiner noted that he had reviewed the claims 
folder.  He referenced the Veteran's noise exposure due to 
his service involving helicopters.  The Veteran had no 
exposure to loud noise after service, either at work or 
recreation.  

Audiometric testing revealed puretone thresholds of 5, 15, 
20, and 35 decibels in the right ear, at 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively.  Testing also revealed 
puretone thresholds of 10, 25, 35, and 35 decibels in the 
left ear for the same frequencies.  The average decibel 
losses were 19 in the right ear and 26 in the left ear.  The 
Veteran had a speech discrimination score of 96 percent for 
the right ear and 92 percent for the left ear.  

The examiner related that the Veteran's hearing loss was 
consistent with his history of military noise exposure in 
service and provided a nexus opinion to link his hearing loss 
to that noise exposure.  The examiner also linked the 
Veteran's claimed tinnitus to noise exposure in service.  

The Veteran was granted service connection for hearing loss 
in the left ear and awarded a noncompensable disability 
rating.  Service connection for hearing loss in the right 
ear, tinnitus, PTSD, left knee disorder, and folliculitis 
were all denied in June 2004.  (The Veteran's right ear 
hearing loss, while attributable to noise exposure in 
service, did not meet the threshold requirements to be 
considered a hearing loss disability for VA purposes.  See 
38 C.F.R. § 3.385 (2009).)

The Veteran disagreed with his hearing loss evaluation and 
claimed he had bilateral hearing loss with his notice of 
disagreement (NOD) in November 2004.  He also disagreed with 
the denial of service connection for the other issues.  

The RO granted service connection for the Veteran's tinnitus 
in September 2005.  Notice of the rating action was provided 
in October 2005.  The Veteran did not disagree with any 
element of the rating decision.  

The Veteran was issued a statement of the case (SOC) on the 
remaining issues in September 2005.  He perfected his appeal 
in November 2005.  He included several lay statements from 
his wife and daughter and a supervisor at his place of 
employment.  The several lay statements attested to the 
Veteran's behavior over the years.  The supervisor noted her 
discussions with the Veteran about his Vietnam experiences 
but said he would not discuss them in detail.  He reported 
having recurring dreams of combat in Vietnam.  The Veteran's 
daughter recounted her experiences with the Veteran.  She 
provided a number of examples of the Veteran isolating 
himself and having difficulty in relationships with family 
members as well as the general public.  

The Veteran's spouse provided details of her relationship 
with the Veteran over their years of marriage.  She described 
the Veteran's nightmares and physically grabbing her in the 
night from early on.  She said she had been unable to sleep 
in the same room with the Veteran for many years of their 
life together.  

The Veteran also provided specific comments with regard to 
his VA PTSD examination.  He took exception to what he 
believed were several errors in the report regarding how long 
he had been taking his medication and that he had experienced 
nightmares since service rather than the last year as 
reported.  He took exception to the examiner's description of 
his stressors as moderate and said the stressors listed in 
the report were only some of those that were discussed during 
the examination.

Records from A. Fondak, M.D., were obtained in December 2005.  
They related to treatment for skin complaints provided from 
1994 to 1996.

The Veteran and his wife testified at a hearing at the RO in 
May 2006.  In regard to his hearing loss the Veteran said he 
had had several evaluations that showed his hearing as 
getting worse.  He said he would use the closed captioning on 
his television in order to keep the volume down.  This had 
been over the last several months.  The Veteran noted that he 
had audiograms from Hoover Hearing Services to submit in 
support of his claim.  The Veteran testified about the 
deficiencies he perceived in his VA PTSD examination.  He 
also testified about symptoms he believed exhibited his 
having PTSD.  The Veteran also related how he had 1300 
hundred hours of flight time in Vietnam and that he was 
involved in a number of combat missions.  The Veteran also 
testified that a Dr. Heathers had diagnosed him with PTSD and 
provided him medications for treatment of his symptoms.  He 
submitted a statement from Dr. Heathers to that effect.  The 
Veteran's wife also testified about the Veteran's actions and 
behaviors.  

The Veteran also related that he was retired after having 
worked for Chrysler for 40 years.  He said he retired in 
2004.  He said he did not see a mental health professional 
for treatment.  He did say he had had marital counseling in 
the past.  The Veteran testified that he hurt his left knee 
in service within approximately a month before his discharge.  
He said he was getting into a helicopter and hit his left 
knee on a gun mount.  He said it hurt at that time but he did 
not think it would be a big deal.  He also said he did not go 
to sick call later as he expected it to get better.  The 
Veteran added that he had extended his tour in Vietnam by one 
month in order to get an early discharge.  He did not want to 
delay that by having something wrong with his left knee.  His 
left knee bothered him after service.  He tried wearing a 
brace for awhile but he eventually had surgery in 1970.  He 
said he had done much better since then.  The Veteran added 
that he did not think the records pertaining to his left knee 
treatment were available.  

As to current symptoms the Veteran said that if he put weight 
on his left leg "it doesn't feel right" but it had been 
tolerable.  The Veteran noted that he had a lay statement 
from a neighbor to submit in support of the left knee issue.  

The Veteran submitted two audiograms from Hoover.  One dated 
in April 2004 and the second dated in May 2006.  The 
audiograms were in chart form.  Speech discrimination scores 
were reported but there was no indication that the Maryland 
CNC test was used to test his speech discrimination.  See 
38 C.F.R. § 4.85(a) (2009).

The Veteran also submitted a statement from E. Heathers, 
M.D., dated in May 2006.  Dr. Heathers said the Veteran had 
received long term treatment for anxiety, depression, and 
PTSD and was currently treated with an antidepressant that 
was started in 2001.  

A lay statement from L.H., was also received.  L.H. said she 
was a friend and neighbor of the Veteran and knew him before 
his military service.  She said she noticed that he walked 
with a limp after he returned from service.  The limp became 
worse to the point the Veteran's leg would go out from under 
him.  She said the Veteran told her how he had struck his 
knee on a gun mount in a helicopter.  She asked him why he 
did not report this in service and the Veteran told her that 
he did not think it was that bad at first.  Also, he did not 
want to be extended any longer in service.  She said she 
remembered the Veteran wore a knee brace for a time but later 
had to have surgery.  She said his limp was improved, and was 
not noticeable most of the time.  L.H. said the Veteran told 
her that he sometimes had pain and stiffness if he used his 
leg too much.  

The Veteran was afforded a VA audiology examination in August 
2006.  Audiometric testing revealed puretone thresholds of 
15, 20, 30, and 45 decibels in the right ear, at 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.  Testing also 
revealed puretone thresholds of 15, 25, 30, and 35 decibels 
in the left ear for the same frequencies.  The average 
decibel losses were 28 in the right ear and 26 in the left 
ear.  The Veteran had a speech discrimination score of 92 
percent for each ear.  

The RO granted service connection for hearing loss in the 
right ear by way of a rating decision dated in October 2006.  
The Veteran's bilateral hearing loss was rated at the 
noncompensable level based on the audiology results from 
August 2006.  (The Veteran's disability rating for his 
previously service-connected left ear hearing loss is 
inextricably intertwined with his service-connected right ear 
hearing loss.  Thus, a bilateral hearing loss disability is 
for appellate consideration.)  

Associated with the claims folder are VA treatment records 
for the period from August 2006 to October 2006.  The records 
show that the Veteran was seen for an annual screening in 
September 2006.  He was noted to be under the care of private 
physicians for cardiology and urology.  The examiner noted 
that the Veteran had a long history of depression related to 
PTSD from his service in Vietnam.  This had improved over the 
years but the Veteran still experienced sleep disturbances 
and had mistaken family members as the "enemy."  The 
Veteran reported chronic left knee pain after hitting his 
left knee in service.  The examiner said there was full range 
of motion in all joints.  The pertinent assessments were PTSD 
and depression and chronic left knee pain.

The Veteran submitted another statement from Dr. Heathers in 
November 2006.  Dr. Heathers again noted the Veteran's 
treatment for PTSD.  As in the earlier statement, there was 
no reference as to the basis for the diagnosis of PTSD.

The Veteran submitted a private psychiatric evaluation done 
by J. C. Stewart, M.D., at St. Joseph Hospital in December 
2006.  Dr. Stewart noted the Veterans combat service.  He 
also noted that the Veteran was appealing VA's denial of the 
Veteran's claim for service connection for PTSD.  The Veteran 
related that he had had difficulty with anxiety, depression, 
nightmares, flashbacks and other symptoms since his military 
service.  Dr. Stewart noted that the Veteran exhibited a 
number of symptoms related to a diagnosis of PTSD.  In regard 
to a particular stressor, the Veteran related that it was his 
entire experience in Vietnam.  Dr. Stewart concluded that the 
Veteran met the DSM-IV Test Revision (TR) criteria for a 
diagnosis of PTSD and provided a diagnosis of PTSD with 
delayed onset.  This was related to the Veteran's Vietnam 
service.

The Veteran was afforded a VA examination by two physicians 
in February 2007.  The examination report said that the 
claimed folder was reviewed as was the report from Dr. 
Stewart and the Veteran's DD 214.  There was no mention of 
the Veteran's personnel records having been reviewed.  The 
report provided a limited review of the Veteran's military 
service, noting his stressors of shooting an individual, 
three U.S. soldiers getting killed at his unit, and taking 
mortar fire.  The report did not address the Veteran's 
extensive flying time or multiple missions.  The examiners 
concluded that the Veteran had "moderate" exposure to 
trauma while in Vietnam.  They said he did not have 
distressing recollections of the events.  The examiners 
provided Axis I diagnoses of depression disorder, NOS, with 
some obsessive-compulsive traits, and phase-of-life problems.  

II.  Analysis

A.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Further, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2009); see also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen, the Court 
also held that the sufficiency of a stressor was a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.  The Court said that the occurrence of the 
stressor was a factual matter to be determined by the 
evidence.  Id. at 145-147.

If the evidence establishes that the Veteran engaged in 
combat, and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with such combat service, the Veteran's lay 
statements alone may establish the occurrence of the claimed 
stressor.  See 38 C.F.R. § 3.304(f)(2).

PTSD

The Veteran's DD 214 lists several combat awards to include 
the Bronze Star Medal with "V" device, listed erroneously 
as "GSM."  The Veteran also was awarded a Distinguished 
Flying Cross; however, it is not clear whether this was 
awarded for heroism or extraordinary achievement.  In any 
event, the award is recognition of superior service involving 
flight operations.  The Veteran's DA Form 20 listed 
additional awards that were not included on the DD 214.  
These included an Army Commendation Medal with "V" device.  
The Veteran received eleven Air Medals with the last two 
medals with "V" device.  The Veteran also received a second 
Bronze Star Medal.  The evidence is unequivocal as to his 
having participated in combat during his service in Vietnam.  
The evidence also supports the Veteran's statement of having 
1300 flight hours during his service.

The Veteran has expressed his stressors - his service in 
Vietnam.  His extensive list of military awards, to include 
his several combat-related awards reveal an intensive 
involvement in flight operations during his service in 
Vietnam.  The Veteran has submitted lay statements from his 
wife, daughter, and work supervisor that attested to his 
symptoms and behaviors.  His wife has been married to him for 
over 30 years and has observed these symptoms throughout 
their marriage.

The VA examination from April 2004 appeared to give very 
short shrift to the Veteran's military stressors of exposure 
to combat and the routine danger due to his many hours of 
flight time on missions.  The same is true of the VA 
examination of February 2007 where those examiners, like the 
earlier VA examiner, concluded that the Veteran was exposed 
to only "moderate" stress while in Vietnam.  While the 
Court has said an examiner is the individual to determine the 
sufficiency of a stressor, the Board cannot ignore this 
specific Veteran's service and the stressful environment of 
that service.

The report from Dr. Stewart considered all of the same 
factors as the two VA reports.  This included problems at 
home and with family in addition to the Veteran's military 
stressors.  Dr. Stewart found that the Veteran did exhibit 
symptoms of PTSD that were sufficient to meet the DSM-IV (TR) 
criteria for a diagnosis of PTSD.  A diagnosis that was 
related to the Veteran's stressors from service.  

In weighing the evidence of record, the Board finds that the 
report from Dr. Stewart to have more probative value in its 
assessment of the Veteran's military service, and his post-
service history, in reaching a diagnosis of PTSD.  His 
report, combined with the credible lay statements, clearly 
documents symptoms of PTSD.  The Veteran's military records 
establish beyond any doubt his combat exposure.  
Dr. Stewart's opinion relating the Veteran's PTSD to his 
military service is persuasive.  Accordingly, service 
connection for PTSD is granted.  

Left Knee

The Veteran's STRs are negative for any type of left knee 
injury or disorder.  The Veteran has presented credible lay 
evidence of having sustained an injury to his left knee in 
service.  Further, the Veteran's participation in combat is 
beyond question.  (If an injury or disease is alleged to have 
been incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2009).  "Satisfactory evidence" is credible 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).)

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

The Veteran has not said that he injured his knee while 
involved in combat; however, he has said he was preparing to 
go on a flight.  Whether the flight involved combat, or the 
ordinary circumstances of the Veteran's duties, the fact of 
him striking his left knee on a gun mount is conceded.  See 
38 U.S.C.A. § 1154(a), (b).  

The Veteran has presented credible lay evidence, by way of 
his own statements, and that of L.H., of the status of his 
left knee immediately after service.  His medical history has 
been consistent that he required left knee surgery in 1970.  
Thus, the evidence well establishes the status of the 
Veteran's left knee at that time.

The record is devoid of medical evidence of any type of left 
knee disorder since that time.  The Veteran was examined for 
service in the National Guard in 1987.  His prior surgery was 
noted.  However, there was no impairment of the left knee 
found on examination.  

The Veteran testified to having left knee pain and a feeling 
that his knee "is not right" at times.  He has not alleged 
any other type of symptoms.  He has never identified as 
having been diagnosed with arthritis.  In addition, the 
Veteran has not sought any treatment for a left knee disorder 
such that records would be available to show a current 
disability.  The VA treatment records noted his complaint of 
left knee pain.  There was no obvious defect of the left knee 
on examination and the Veteran was found to have a full range 
of motion.  There was no mention of any instability.  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  The evidence of record shows that 
the Veteran required surgery for cartilage removal in 1970.  
By his own testimony this greatly improved his left knee.  
The evidence of record does not establish the existence of 
any current impairment of the Veteran's left knee aside from 
his complaints of left knee pain.  Therefore, the Board 
concludes that, without any current clinical evidence 
confirming the presence of a left knee disorder service 
connection must be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992) (current disability is a prerequisite to an 
award of service connection).  

B.  Higher Rating for Hearing Loss

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  The veteran's claim for a higher evaluation 
for his bilateral hearing loss disability is an original 
claim that was placed in appellate status by a notice of 
disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings can be assigned for 
separate periods of time based on the facts found--a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
rating criteria establish eleven auditory acuity levels 
designated from I to XI.  Tables VI, VIa, and VII as set 
forth in the regulations are used to calculate the rating to 
be assigned.  See 38 C.F.R. § 4.85 Diagnostic Code 6100 
(2009).  When the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2009).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2009).

A review of the April 2004 VA audiometric studies correlates 
to level I hearing in both ears.  See 38 C.F.R. § 4.85, Table 
VI.  The combination of the two ears corresponds to a 
noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII.

The results of the audiometric studies do not allow for 
application of 38 C.F.R. § 4.86(a) or (b) for either ear.  

The results of the August 2006 VA audiology examination also 
correlates to level I hearing in both ears.  See 38 C.F.R. § 
4.85, Table VI.  The combination of the two ears again 
corresponds to a noncompensable evaluation.  See 38 C.F.R. 
§ 4.85, Table VII.  As with the results of the April 2004 
examination, results from the August 2006 audiometric studies 
do not allow for application of 38 C.F.R. § 4.86(a) or (b) 
for either ear.  

The assigned evaluation is determined by mechanically 
applying the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such 
there is no basis to establish a compensable disability 
evaluation for the Veteran's bilateral hearing loss at any 
time during the pendency of his appeal.  

There is no evidence that the manifestations of the Veteran's 
bilateral hearing loss are unusual or exceptional to 
demonstrate that the rating schedule is inadequate for 
determining the proper level of disability.  The Board notes 
that the Veteran testified as to the difficulties he 
experienced as a result of his hearing loss.  He noted that 
he had recently started to use the close captioned option on 
his television to avoid having the volume too loud.  He did 
not provide evidence of any other impact on his ability to 
work or in a social environment.  In light the absence of 
objective evidence to show that the Veteran has experienced 
any other adverse impact on his employment since his claim of 
December 2003, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. 
App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. 
App. 237 (1996).

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), 
the Court, noted that VA had revised its hearing examination 
worksheets to include the effect of a veteran's hearing loss 
disability on occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see 
also 38 C.F.R. § 4.10 (2009).  The Court also noted, however, 
that even if an audiologist's description of the functional 
effects of the veteran's hearing disability was somehow 
defective, the veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.

In this case, the Veteran was examined in 2004 and 2006, 
prior to the decision in Martinak and the change in 
examination worksheets.  However, the evidence of record, as 
noted above, includes the Veteran's own testimony as to the 
impact of his hearing loss on his life.  It has been noted 
that there was no impact on his employment and he retired 
after 40 years with his employer.  His social impact has been 
to rely on the use of the close captioned option on his 
television.  Thus, the evidence of record is adequate to 
assess the Veteran's hearing loss disability.

Finally, the Veteran's representative argued that the Veteran 
be afforded a VA examination in conjunction with his claim.  
However, there has been no evidence presented to indicate a 
worsening of the Veteran's hearing loss disability since his 
last examination; only a disagreement with how his disability 
has been rated.  See Palczewski v. Nicholson, 21 Vet. App. 
174, 181-83 (2007) (mere passage of time not a basis for 
requiring of new examination).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a compensable evaluation for the veteran's 
bilateral hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2007).

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

During the pendency of this appeal, the Court, issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

The Veteran's claim for service connection for PTSD has been 
granted.  This represents a complete grant of benefits sought 
on appeal for that issue.  He was granted service connection 
for his hearing loss disability by the RO and is seeking a 
higher disability rating as a downstream element.  The Board 
notes that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Dingess, 19 Vet. App. at 
490.  Accordingly, discussion of VCAA notice in this case is 
limited to the left knee issue.

The Veteran's claim for service connection was received in 
December 2003.  The RO wrote to him in February 2004.  The 
Veteran was advised of the evidence required to substantiate 
his claim for service connection.  He was further advised of 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and that he should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on his behalf.  The RO further 
advised the Veteran on the types of evidence he could submit 
that would support his claim for service connection.  He was 
also asked to submit any medical evidence that he had.

The Veteran did not respond to the letter.  He was afforded 
VA examinations in April 2004.  His claim was denied in June 
2004.

The Veteran submitted his NOD in November 2004.  He was 
issued a statement of the case in September 2005.  He 
perfected his appeal in November 2005.  He also submitted 
evidence in support of his left knee claim by way of his own 
lay statements.  

The RO provided the notice addressed by the Court in Dingess 
in March 2006.  

The Veteran and his wife testified in support of his claim in 
May 2006.  He submitted the statement of L.H. that 
specifically addressed his injuring his left knee in service 
and continuing symptoms shortly after service.

The RO again wrote to the Veteran in August 2006.  He was 
informed of the need to provide evidence of his left knee 
disorder since service.  He was again advised of the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The letter included 
the Dingess elements regarding effective dates and how 
disability ratings are determined.

The Veteran responded that he had no additional evidence to 
submit in August 2006.  

The Veteran's claim was re-adjudicated in October 2006 and 
again in August 2007.  His claim for service connection for a 
left knee disorder remained denied.  The RO issued a 
supplemental statement of the case that informed the Veteran 
of the basis for the continued denial of his claim in October 
2006, and August 2007, respectively.  

The Veteran has not disputed the contents of the VCAA notice 
in this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  From the outset 
he demonstrated actual knowledge of what was required to 
establish service connection as evidenced by his statements 
and testimony and the submission of specific evidence he 
believed supported his claim.  Thus, the Board is satisfied 
that the duty to notify requirements under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) were satisfied

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes his STRs, personnel records, private and VA 
treatment records, as well as statements from the Veteran and 
others.  He and his wife testified at a hearing at the RO in 
May 2006.  

The Board has considered whether a VA examination for the 
left knee was required in this case under the duty to assist 
provisions codified at 38 U.S.C.A. § 5103A(d) and by 
regulation found at 38 C.F.R. § 3.159(c)(4).  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  The duty to assist 
under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) is 
triggered when it is necessary to obtain an examination to 
make a decision in the case.  Factors to consider whether an 
examination is necessary include whether there is evidence of 
a current disability, and whether there is evidence that the 
disability may be associated with the veteran's military 
service but there is not sufficient medical evidence to make 
a decision on the claim.  Id.  

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  The 
Veteran contends that his injured his left knee when he 
struck it on a gun mount on a helicopter in service.  He 
acknowledges no treatment for the left knee during service.  
He has provided credible evidence of his need for surgical 
repair of the cartilage of the left knee in 1970.  His 
statements, and that of L.H., document the condition of his 
left knee at that time.  The remaining evidence of record 
does not establish the existence of a current left knee 
disorder.  Chronic knee pain has been the medical assessment.  
However, pain itself is not a disability for VA compensation 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (pain alone without a diagnosed or identifiable 
underlying malady cannot constitute a disability for which 
service connection may be granted), appeal dismissed in part, 
and vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, there is no 
requirement to obtain a VA medical examination for the left 
knee in this case.  See McLendon, 20 Vet. App. at 85-86; see 
also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a 
veteran is required to show some causal connection between 
his disability and his military service).  The Board finds 
that VA has complied, to the extent required, with the duty-
to-assist requirements found at 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c)-(e).

ORDER

Entitlement to service connection for posttraumatic stress 
disorder is granted.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.


REMAND

Unlike the Veteran's left knee, he has provided evidence of a 
current disorder involving folliculitis of the scalp and 
upper arms.  He was afforded a VA examination that provided 
such a diagnosis in April 2004.  However, the examiner did 
not address the question of etiology.

The Veteran's STRs are negative for any treatment of 
folliculitis.  He has submitted statements, and testified, 
that he began to experience folliculitis soon after service.  
He has continued to experience folliculitis since service.  
The Veteran provided private treatment records from A. 
Fondak, M.D., noting treatment for the disorder from 1994 to 
1996.  VA treatment records from October 2006 noted the 
continued presence of scattered circular, erythematous-based 
macules that had flaking skin.  

The Board notes that lay evidence in the form of statements 
or testimony of the Veteran is competent to establish 
evidence of symptomatology where symptoms are capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Buchanan v. Nicholson, 451 F.3d. 1331.  In some cases, under 
38 U.S.C.A. § 1154(a) (West 2002), lay evidence can be 
sufficient to establish diagnosis of a condition.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In 
particular, the Federal Circuit stated that:

We have consistently held that 
"[l]ay evidence can be competent 
and sufficient to establish a 
diagnosis of a condition when (1) a 
layperson is competent to identify 
the medical condition, (2) the 
layperson is reporting a 
contemporaneous medical diagnosis, 
or (3) lay testimony describing 
symptoms at the time supports a 
later diagnosis by a medical 
professional.  

Davidson, 581 F.3d. at 1316 (citing Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir 2007).  

In this case, the Veteran is competent to provide evidence of 
his disorder as it is something about which he can attest.  
The disorder is longstanding and there is a current diagnosis 
of the disorder.  The medical evidence of record is not such 
that an informed decision can be made without the benefit of 
a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The AOJ should attempt to obtain 
and associate with the claims folder any 
medical records identified by the Veteran 
that are not already of record.  

2.  Upon completion of the above, the 
Veteran should be afforded a VA 
examination to assess his claim for 
service connection for folliculitis.  The 
claims folder and a copy of this remand 
must be provided to the examiner and 
reviewed as part of the examination.  The 
examiner must indicate in the examination 
report that such a review occurred.  All 
indicated studies, tests and evaluations 
deemed necessary by the examiner should 
be performed.  The results of such must 
be included in the examination report.

The examiner is requested to identify any 
and all skin disorders that may be 
present.  The examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed disorder is directly related to 
the Veteran's military service.  A 
complete rationale for any opinion 
expressed must be provided.  

3.  After undertaking any other 
development deemed appropriate the AOJ 
should re-adjudicate the issue remaining 
on appeal.  If the benefit sought is not 
granted, the Veteran, and his 
representative, should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
AOJ.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


